Title: General Orders, 26 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 26th 1776.
Parole Cambridge.Countersign Darby.


The General Court Martial to sit to morrow for the tryal of Ensign Bryant now under Arrest for “sending some Soldiers to take away old Iron, and other Materials, from the Ships now fitting for public use.”
A Guard at Harrison’s Brewery to be mounted consisting of one Sub:, one Serjt, one Corporal, and twenty-four Privates, every evening, and Sentries to be posted at proper distances from the Air Furnace along the Shore, ’till they come opposite to Col. Baldwins quarters.
General Greene being particularly engaged at present, passes signed by Lieut: Blodget, are to be allowed sufficient to enable persons to cross the ferries.
Complaints have been made that some of the Soldiers ill treat the Country People, who come to Market; The General most possitively forbids such behaviour, and hopes the officers will exert themselves to prevent it: Good Policy as well as Justice, demands that they should have all possible encouragement as the health of the Soldiers much depends upon supplies of Vegetables; Those who have been guilty of such practices, will do well to consider what will be our Situation, at this season, if we drive off the Country people, and break up the Market—The healthy will soon be sick, and the sick must perish for want of necessaries: No favour will be shewn to any offenders hereafter.
